
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 475
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2011
			Mr. Roe of Tennessee
			 (for himself, Mr. Conaway,
			 Mr. Gingrey of Georgia,
			 Mr. Duncan of Tennessee,
			 Mr. Palazzo,
			 Mr. Bucshon,
			 Mr. Barletta,
			 Mr. Bonner,
			 Mr. Harper,
			 Mr. Bilirakis,
			 Mr. Woodall,
			 Mr. Crawford,
			 Mr. Gohmert,
			 Mr. Burgess,
			 Mr. Alexander,
			 Mr. McClintock, and
			 Mrs. Miller of Michigan) submitted the
			 following resolution; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Energy and Commerce,
			 Education and the
			 Workforce, the
			 Judiciary, Natural
			 Resources, House
			 Administration, Rules, and
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Patient Protection and Affordable Care Act is
		  unconstitutional.
	
	
		Whereas section 5000A(a) of the Internal Revenue Code of
			 1986, added by section 1501 of the Patient Protection and Affordable Care Act,
			 and commonly referred to as the individual mandate, and the
			 penalty provision in section 5000A(b) of such Code that enforces it, are
			 unconstitutional because they were not an exercise of Congress’s power to tax,
			 and they are beyond Congress’s power under the Commerce Clause and the
			 Necessary and Proper Clause; and
		Whereas the individual mandate and the penalty provision
			 that enforces it are not severable from the remainder of the Patient Protection
			 and Affordable Care Act (Public Law 111–148): Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the Patient Protection and Affordable Care
			 Act is unconstitutional in its entirety; and
			(2)section 7421 of
			 the Internal Revenue Code of 1986, commonly referred to as the
			 Anti-Injunction Act, applies neither to the individual mandate
			 nor to the penalty provision that enforces it, and therefore does not preclude
			 the Federal courts from finding that the Patient Protection and Affordable Care
			 Act is unconstitutional in its entirety.
			
